Citation Nr: 1737743	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-20 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity as a result of cold injury (dominant).

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity as a result of cold injury (non-dominant).

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity as a result of cold injury.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity as a result of cold injury.


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

As an initial matter, a motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

The Veteran served as a member of the United States Army, with active duty service from January 1953 through December 1954.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2013 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

In October 2016, the Board remanded the Veteran's claim, in order for the AOJ to schedule the Veteran for a hearing before a Veterans Law Judge.  The Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO in January 2017.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In reviewing the electronic record, the Board notes the Veteran's representative submitted additional medical evidence and argument in January 2017, which was subsequent to the AOJ's May 2014 Statement of the Case.  However, the file includes a March 21, 2017 written statement from the Veteran and his representative waiving AOJ consideration of any additional evidence submitted.  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. 20.1304(c).  


FINDINGS OF FACT

1.  The clinical evidence of record does not show that the Veteran has been diagnosed with a right upper extremity peripheral neuropathy disability during the appeal period or within proximity thereto. 

2.  The clinical evidence of record does not show that the Veteran has been diagnosed with a left upper extremity peripheral neuropathy disability during the appeal period or within proximity thereto.

3.  The Veteran's current peripheral neuropathy disability, of the right lower extremity began during, or was otherwise caused by, his active duty service.

4.  The Veteran's current peripheral neuropathy disability, of the left lower extremity began during, or was otherwise caused by, his active duty service.


CONCLUSIONS OF LAW

1.  A right upper extremity peripheral neuropathy disability was not incurred in or aggravated by the Veteran's active duty service, nor may a right upper extremity peripheral neuropathy disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).   

2.  A left upper extremity peripheral neuropathy disability was not incurred in or aggravated by the Veteran's active duty service, nor may a left upper extremity peripheral neuropathy disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

3.  After resolving all doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy, right lower extremity as a result of cold injury, has been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

4.  After resolving all doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy, left lower extremity as a result of cold injury, has been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in August 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the January 2013 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Notably, the Veteran's representative identified additional sources of medical records during the hearing; however, in a March 21, 2017 letter, the representative reported these records had been destroyed and stated no further remand would be required to obtain these records.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2017 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at these hearings by his attorney representative, Ms. Stacey P. Clark, Esq.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with a VA examination which addressed the purported causal relationship between the claimed disability and his active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  As such, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has applied for entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.  In statements to the Board, the Veteran contends he developed these disabilities as a result of his exposure to cold while serving along the Korean Demilitarized Zone ("DMZ").  Specifically, the Veteran states he developed numbness and pain in his bilateral feet while he was forced to march in two feet of snow and wearing minimally insulated boots.  See Hearing Testimony.  Since his period of military service, the Veteran reports he has experienced nearly constant sensations of numbness and pain in his bilateral feet. 

Based upon a review of the Veteran's longitudinal medical records, and with consideration of the Veteran's lay reports, the Board finds that the Veteran is entitled to an award of service connection for his bilateral lower extremities.  However, the Board finds no evidence which indicates the Veteran has been diagnosed with peripheral neuropathy of either the left or right upper extremity during the period on appeal.  As the Veteran has not been diagnosed with a bilateral upper extremity peripheral neuropathy disability, the Board finds that he is not entitled to service connection for these claims. 

	i.  Peripheral neuropathy of the bilateral upper extremities:

As noted above, the Board finds the Veteran is not entitled to service connection for a peripheral neuropathy disability of either the right or left upper extremity. In reaching this determination, that the Veteran does not have a current bilateral upper extremity peripheral neuropathy disability, the Board has considered the Court of Appeals for Veterans Claim ("Court/CAVC") holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Despite this broad approach, the Board finds the weight of the evidentiary record, including objective medical findings and lay assertions, is against the finding of a bilateral upper extremity peripheral neuropathy disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.  

The mere fact of a Veteran reporting subjective symptoms, whether right arm numbness, weakness, or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  

A review of the Veteran's medical records does not suggest that the Veteran has ever reported or complained of either a left or right upper extremity peripheral neuropathy disorder despite reporting symptoms pertaining to his lower extremities to various health care providers.  Significantly, the various treatment records and examination reports do not show complaints of either left or right arm numbness, weakness, and tingling.  Rather, as will be discussed in greater detail below, the Veteran's medical record do demonstrate that he has reported and been treated for symptoms of bilateral lower extremity peripheral neuropathy.  The Board finds the lack of reported symptomatology of either the left or right arms to medical providers to be significant, especially in light of his reports of lower extremity symptoms.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (A lack of notation where it would be expected, to include during treatment or examination, is noteworthy). 

The Board does observe that the Veteran alleged symptoms of bilateral upper extremity peripheral neuropathy during his January 2017 hearing.  While the Board finds the Veteran competent to report these symptoms, the Board finds that they have not been corroborated by any medical examination or report outside of this testimony.  See Layno, 6 Vet. App. 465, 469.  Furthermore, the Board finds the Veteran lack of reporting such lay symptomatology to his treating physicians to be more probative, and entitled to greater weight than his subsequent statements during the January 2017 hearing.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); See also Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Additionally, the Veteran alleged that these symptoms were the result of his exposure to cold temperatures during his service in the Korean DMZ.  While the Board finds the Veteran competent to report his symptoms, the Board finds that the etiology of these symptoms, and their relationship to his active duty service, falls outside the realm of common knowledge of a layperson, and thus, the Veteran is not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, the Board affords the Veteran's lay statements regarding etiology of his current symptoms little probative weight.

Despite the Veteran's testimony of upper extremity symptomatology during his January 2017 VA examination, the Board notes that the clinical and objective evidence of record have not diagnosed the Veteran with bilateral upper extremity peripheral neuropathy disability.  Notably, during the Veteran's February 2013 VA examination, the examiner found no evidence of diminished sensation in either the left or right arms.  The examiner reported the Veteran retained full sensation to vibration, pinprick, and light touch across his left and right arms.  Reflex testing was normal (2+) and symmetrical across the Veteran's bilateral biceps, triceps, and brachioradialis muscles.  

As for the private medical evidence submitted by the Veteran, the Board observes that these records focus solely on the Veteran's bilateral lower extremities.  Specifically, both electromyogram ("EMG") studies submitted by the Veteran assessed only the nerve velocities of his left and right legs. 

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with any bilateral upper extremity peripheral neuropathy disability during the pendency of his appeal.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

	ii.  Peripheral neuropathy of the bilateral lower extremities: 

The Veteran has additionally applied for entitlement to service connection for his bilateral lower extremities.  As an initial matter, the Board finds the Veteran has satisfied the first element of service connection.  A review of the Veteran's medical records indicates he has been diagnosed with peripheral neuropathy of the left and right legs, following an October 2011 EMG study.  See Medical records of Dr. M.S.  Therefore, the Veteran has satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer, 210 F.3d 1351, at 1353.    

As for the second element of service connection, and in-service occurrence, the Board concedes that the Veteran was exposed to cold temperatures while he served along the Korean DMZ.  Notably, a review of his service records documents he was stationed in Korea for one year and two months, and that he received the Korean Service Medal.  See DD 214. 

While a review of the Veteran's service medical records does not indicate he ever sought treatment for or complained of symptoms of frost bite or peripheral neuropathy, the Board does not find this to be detrimental to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, the Board does find some circumstantial evidence which suggests the Veteran experienced symptoms of peripheral neuropathy during his active duty service.  Specifically, the Veteran reported a history of leg cramps on his December 23, 1954 separation examination.  In subsequent statements, the Veteran has described the onset of his symptoms during service as leg cramps, tingling, and numbness.  See e.g. February 2013 VA Examination.  Thus, the Board finds this in-service notation of symptoms to be probative evidence supporting the Veteran's claim for service connection. 

As to the third element of service connection, a nexus between the in-service injury and current disability, the Board observes there is conflicting medical opinion evidence.  On one hand, the Veteran was afforded a VA examination in February 2013.  Following a physical examination of the Veteran, and a review of his medical records, the examiner opined that the Veteran's bilateral lower extremity peripheral neuropathy was less likely than not related to his military service.  In support of this conclusion, the examiner noted that the Veteran's service medical records are silent for any complaints of or treatment for cold injuries.  Additionally, the examiner concludes that the Veteran's symptoms are more likely related to his non-service connected diabetes mellitus, as the Veteran was not diagnosed with a bilateral lower extremity peripheral neuropathy disability until 2011. 

However, the Board finds the medical opinion and conclusions of the February 2013 VA examination to be flawed in several respects.  First, the Board observes that the examiner does not account for or discuss the Veteran report of a history of leg cramps during the December 23, 1954 separation examination.  Similarly, the February 2013 VA examiner does not discuss or explain the Veteran's lay reports of continuous symptoms since the time of his separation from active duty service.  This is significant because the examiner bases his opinion, that the Veteran's bilateral lower extremity peripheral neuropathy is less likely than not related to his active duty service, on the lack of any findings of cold injuries during service and the lack of chronic symptoms persisting after service.  Rather, the examiner states whatever cold injury the Veteran may have suffered during his active duty service was akin to "frostnip," and would have resolved with rewarming of the affected areas and would not produce any prolonged/residual symptoms.  This conclusion blatantly ignores the Veteran's reports of chronic symptoms and fails to address the December 23, 1954 notation of symptoms.  As such, the Board finds this opinion to be of diminished probative value. See Sklar v. Brown, 5 Vet. App. 140 (1993) (holding the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).

The record also contains a positive nexus opinion from the Veteran's treating neurologist Dr. M.S.  See October 2011 Medical Report.  In this report, Dr. M.S. explains that the Veteran's bilateral lower extremity peripheral neuropathy is more likely than not a result of his exposure to cold temperatures during his active duty service.  Specifically, Dr. M.S. explains that the EMG testing, shows the Veteran has small fiber peripheral neuropathy which is most often caused by damage to nerves, such exposure to extremely cold temperatures.  Aside from this notation, Dr. M.S. does not provide any further explanation for his conclusion. 

However, the Board observes a second positive medical nexus opinion was submitted in January 2017.  In this report, a physician who has reviewed the Veteran's medical files, concludes that the Veteran's bilateral lower extremity peripheral neuropathy is more likely than not related to his exposure to cold temperatures during military service in Korea.  In support for this conclusion, the examiner cites to the October 2011 medical opinion of Dr. M.S.  Additionally, this physician notes that the Veteran exhibits additional symptoms, such as trophic changes to the skin (i.e. a loss of hair growth) and scaly skin, and nail fungus which are well known symptoms associated with residuals of a cold injury.  The examiner additionally states these trophic changes are more symptomatic of residuals of a cold injury as opposed to any diabetic disease process. 

After evaluating the medical nexus opinion evidence of record, the Board is left with a combination of both positive and negative nexus opinions regarding the Veteran's bilateral lower extremity peripheral neuropathy.  Overall, the Board finds the positive medical opinion evidence to be of greater probative weight, as they consider and address the totality and chronicity of the Veteran's symptoms.  Due to the flaws in reasoning and failure to address the Veteran's lay reports, the Board finds the opinion and conclusion of the February 2013 examiner to be less probative. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In conclusion, after a thorough review of the evidentiary record, and affording all benefit of doubt to the Veteran, service connection for bilateral lower extremity peripheral neuropathy is granted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a peripheral neuropathy disability of the right upper extremity is denied. 

Service connection for a peripheral neuropathy disability of the left upper extremity is denied.  

Service connection for a peripheral neuropathy disability of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits. 

	(CONTINUED ON NEXT PAGE)


Service connection for a peripheral neuropathy disability of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


